Exhibit 99.h(2)(v) AGREEMENT AGREEMENT made this 18th day of December1996 between Dean Witter Reynolds Inc., a corporation organized under the laws of the State of Delaware (the “Broke”), and Compass Capital Group,Inc. a corporation organized under the laws of the State of Delaware (“Compass”). WITNESSETH WHEREAS, the Broker is a securities firm registered under the Securities Exchange Act of 1934, as amended to date, engaged in the business of selling shares of investment companies (“Investment Companies”) registered under the Investment Company Act of 1940, as amended to date (the “1940 Act”); and WHEREAS, Compass is engaged in the business of rendering administration services to Investment Companies (all such Investment Companies being referred to herein as the “Funds”); and WHEREAS, the Broker and Compass wish to enter into an agreement with each other as a precondition or additional condition to the Broker distributing or selling, or continuing to distribute or sell, any of the Funds. NOW THEREFORE, the parties agree as follows: 1.Compass agrees not to contact any account executives or other personnel of the Broker in writing, by telephone, in person or by any other means or to provide such account executives or any other personnel of the Broker with any written materials for the purpose of soliciting and promoting the sale of any shares of the Funds (i.e., wholesaling activities) unless approved by a branch manager (upon whose approval you may rely), a Regional Sales Manager, a Senior Vice President or any higher ranking officer of the Broker unless otherwise advised by an officer of the External Mutual Funds Department. All regional or national marketing efforts must be coordinated with and reviewed by the appropriate Regional Sales Manager and/or an officer of the External Mutual Funds Department. This provision is not intended to prohibit contacts related to client servicing requirements in the normal course of business, including routine mailings to the Broker’s employees and registered representatives of other broker/dealers regarding developments related to specific Funds, such as dividend changes, meetings of shareholders, as well as routine mailings to the Broker’s employees and registered representatives of other broker/dealers regarding the objectives, characteristics and performance of specific Funds or to prohibit contacts related to requirements of the 1940 Act or other applicable law, as long as, in each case, the intent is to inform rather than to solicit new business. Information sent from Compass regarding new or existing Funds, as long as it is not part of a promotional effort, will not be considered solicitation of new business. Any promotional or marketing efforts for an existing Fund and all marketing efforts related to the introduction of a new or additional Fund (consistent with clause 3) may not be undertaken without the prior written consent of a Senior Vice President or higher ranking officer of the Broker. Copies of all such mailings to the Broker’s employees will be sent to R. Michael Silvestro, External Mutual Funds Marketing, at Two World Trade Center, 69th Floor, New York, NY 10048. 2.Compass agrees not to directly or indirectly contact in writing, by telephone, in person or by any other means any customers of the Broker (including employees of the Broker) who have purchased shares of any of the Funds through the Broker in connection with the potential purchase of shares of any additional Fund without the prior written consent of a Senior Vice President or higher ranking officer of the Broker. This provision is not intended to prohibit contacts related to client servicing requirements in the normal course of business, including materials that are routinely included in and with account statements, confirmations, annual and semi-annual reports, year-end tax reports, and dividend payments sent to all shareholders of any Funds, or to prohibit contacts related to requirements of the 1940 Act or other applicable law, as long as, in each case, the intent is to inform investors rather than to solicit new business. Information sent from Compass regarding new or existing Funds, as long as it is not part of a promotional effort, will not be considered solicitation of new business. Copies of all such mailings to the Broker’s customers will be sent to R. Michael Silvestro, External Mutual Funds Marketing, at Two World Trade Center, 69th Floor, New York, NY 10048. 1 3.Compass will not sell any shares of additional Funds through the Broker (other than those currently covered by the Dealer Agreement) pursuant to any dealer agreement between the Broker and the Funds’ distributor without the prior written consent of a Senior Vice President or higher ranking officer of the Broker. This is not intended to prohibit dividend reinvestment, exchanges or direct investments into any additional Funds initiated by customers or employees of the Broker who are already shareowners in Funds. 4.The names and addresses and other information concerning customers of the Broker are and shall remain sole property of the Broker, provided such information is supplied by the Broker or by its customers with regard to such customers’ accounts with the Broker. Compass will not communicate the names, addresses and other information concerning customers of the Broker who have purchased shares of any of the Funds through the Broker to any third party unless required to do so by statute, regulation or process of a court of competent jurisdiction; Compass agrees to notify the Broker of any such compelled disclosure within ten (10)days of the disclosure, provided such notice is possible and practical within ten (10)days of the disclosure. This prohibition is not intended to preclude the use of such list by outside vendors, including affiliates of Compass, on behalf of Compass for the purpose of servicing or locating shareholder accounts. 5.The parties to this Agreement acknowledge that a breach of clause 2 and/or 4 will affect the Broker; specifically, direct sales initiated willfully by Compass to customers of the Broker and any direct sales to these customers by a third party who has obtained such customer list from Compass constitute a material breach of clause 2 and/or 4 (subject to the exceptions noted in clause 6 below) and may damage the Broker in a significant manner. In the event Compass or any successor entity or person under the control of Compass violates clause 2 and/or 4 of this Agreement, Compass or its successor will be liable to pay out of its assets an amount the arbitrators referred to in clause 14 below determine to be fair and reasonable under the circumstances. 6.Any unintentional or immaterial or accidental breach of the terms of this Agreement on the part of Compass shall not constitute a violation of the terms of this Agreement for the purposes of clause 5 hereof or otherwise. Notwithstanding the foregoing, Compass agrees that Broker may be entitled to equitable relief to limit or stop any injury to the Broker. Without limiting the generality of the foregoing, contacting a person or entity whom Compass does not know to be a customer of the Broker or who is also a customer of other brokers shall not be a breach of this Agreement. 7.The provisions of this Agreement pertaining to Broker employees shall not apply to any person once such person is no longer associated with the Broker. The provisions of this Agreement pertaining to customers of the Broker shall not apply to any customer who has requested that the “Broker of Record” on their account(s)be changed to another broker/dealer or to “No Dealer of Record.” 8.The term Compass as used in this Agreement shall include Compass and any successor entity thereto and any “affiliated persons”, as defined in the 1940 Act, of Compass or any successor entity thereto, other than the Funds. 9.This Agreement shall survive the termination of any selling, distribution, underwriting or service agreement to which the Broker and Compass are both parties and is intended to supersede or modify any contrary provision set forth in any such agreement. No provision of this Agreement shall limit the right of the Broker or Compass to terminate any selling, distribution, or service underwriting agreement to which the Broker and Compass are both parties. The rights of the Broker and Compass under this Agreement are in addition to any rights that the Broker and Compass may have under any applicable law. 10.This Agreement may be terminated by either party on 90 days’ written notice to the other party; provided, however, that if this Agreement is terminated by Compass, the provisions of clauses 2, 4, 5, 6 and 7 shall continue in effect for a period of five years from the date hereof. 11.This Agreement may be amended or modified only by a further written agreement between the parties hereto. 2 12.If any clause, provision or section hereof shall be ruled invalid or unenforceable by any court of competent jurisdiction, the invalidity or unenforceability of such clause, provision or section shall not affect any of the remaining clauses, provisions or sections hereof. 13.This Agreement may be executed in several counterparts, each of which shall be an original and all of which shall constitute both one and the same instrument. 14.In the event a dispute arises between Compass and the Broker about any of the terms of this Agreement, the parties agree to submit the dispute to arbitration before the New York Stock Exchange, National Association of Securities Dealers,Inc. or the American Arbitration Association at the option of the party alleged to have breached the Agreement. Broker’s application to a court of law for an injunction or temporary restraining notice will not constitute a waiver by Broker of its right to arbitration as set forth in this paragraph.
